IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


LESTER RANSOM,                 :      No. 15 EAP 2015
                               :
                Appellant      :      Appeal from the Order of Commonwealth
                               :      Court entered on March 11, 2015 at 270
                               :      MD 2014
          v.                   :
                               :
                               :
JOHN E. WETZEL, SECRETARY OF   :
THE DEPARTMENT OF CORRECTIONS, :
                               :
                Appellee       :
                               :


                                 ORDER


PER CURIAM
     AND NOW, this 18th day of November, 2015, the Order of the Commonwealth

Court is AFFIRMED.